Citation Nr: 1631683	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-11 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1962 to May 1966, including combat service in the Republic of Vietnam.  He had additional United States Army Reserve service from May 1966 to October 1968 and United States Coast Guard Reserve service from August 1974 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A December 2014 Board decision denied the Veteran's claim of service connection for hypertension.  The Veteran appealed the December 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, pursuant to an August 2015 Joint Motion for Partial Remand, the Court issued an Order that vacated the portion of the Board's decision that denied service connection for hypertension and remanded the claim to the Board for further proceedings.

In October 2015, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The Board acknowledges that the issues of entitlement to service connection for left and right ear hearing loss, and service connection for tinnitus, have been the subject of Notices of Disagreement.  However, Statements of the Case have not yet been issued.  The VA's Veterans Appeals Control and Locator System (VACOLS) indicates that the AOJ has acknowledged the NOD and is continuing to work on that matter.  As the AOJ has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the AOJ, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  

The Board also notes that a June 2015 Notice of Disagreement was filed as to a June 2015 rating decision denying service connection for hypertension.  As the issues of service connection for hypertension was on appeal at the time, such Notice of Disagreement is merged into this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary because the AOJ did not substantially comply with the directives issued by the Board in the October 2015 remand.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

Specifically, the October 2015 remand directives required the AOJ to provide the Veteran with a VA addendum medical opinion and directed the AOJ to verify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with respect to his extensive reserve service, as hypertension was manifested at least shortly after his retirement from the reserves.  The remand directives emphasized that the ACDUTRA and INACDUTRA dates were to be verified prior to obtaining the addendum medical opinion so that the medical examiner could consider those new dates.  Instead, the AOJ failed to obtain records indicating the specific dates during which the Veteran had active duty, ACDUTRA, or INACDUTRA, and failed to make a written determination regarding these dates, also required by the remand directives.  The AOJ further failed to perform the foregoing prior to obtaining the addendum medical opinion.  Although there is a statement from the Veteran purportedly verifying his dates of service, the Veteran's statement is too generic to be considered responsive to the remand directive.  Accordingly, remand is warranted to comply with the October 2015 remand directives.

Remand is also warranted to obtain a medical opinion that addresses conflicting medical opinions about the literature available concerning whether hypertension is caused by herbicide exposure.  Further, the Veteran has submitted evidence of borderline cardiomegaly in service, and he contends that such condition was a cause of or is related to his current hypertension disorder.  Thus, a medical opinion is required to address this evidence.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify all of the Veteran's actual periods of active duty, ACDUTRA and INACDUTRA in the Army Reserves and United States Coast Guard.  The AOJ must make a written determination regarding the Veteran's specific service dates.  The written determination must show specific dates of active duty, ACDUTRA, and INACDUTRA, such as might be seen with weekend drills or two week duty, etc.  

In verifying these dates, the AOJ must follow 38 C.F.R. § 3.159(c)(2), which indicates that VA must make as many requests as are necessary to obtain records in the custody of a Federal department or agency.  Here, if the AOJ determines that either the records do not exist or that further efforts to obtain them would be futile, the AOJ must make a formal finding thereto, and notify the Veteran pursuant to  38 C.F.R. § 3.159(e).  

The dates of active duty, ACDUTRA, and INACDUTRA as determined by the AOJ must be provided to the VA examiner.

2.  Then, return the examination report and claims file to the examiner who conducted the December 2015 VA hypertension examination to obtain medical opinions as to the etiology of hypertension as it relates to herbicide exposure and the state of the medical literature.  After a review of the claims file, the examiner is asked to address the following questions:

a) Is it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension had its onset during his active military service, including during any periods of ACDUTRA as verified by the AOJ?  

b)  Is it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension is related to the borderline cardiomegaly noted in service?

c) Is it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension is related to his conceded in-service exposure to herbicide agents.  This opinion must reconcile the December 2015 VA medical opinion with the November 2013 VA medical opinion.  Specifically, the December 2015 examiner was unable to find any supportive evidence of a causative relationship between hypertension and herbicide exposure, which appears to include medical literature (other than the Institute of Medicine Study that was cited).  On the other hand, the November 2013 VA opinion noted that there were research and articles offering opinions that exposure to herbicides may be associated with the development of hypertension, although, the relationship has not been proven.  The examiner is to take into consideration that the "at least as likely as not" standard, does not require that a medical principle have reached the level of scientific consensus.  See August 2015 Joint Motion for Partial Remand.  Therefore, the examiner should comment on the degree of proof shown in the medical literature.

All opinions must be supported by rationale.

3.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

